              Case 2:20-cv-00111-RAJ Document 124 Filed 03/10/21 Page 1 of 6




1                                                                       The Honorable Richard Jones

2

3

4

5

6

7                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
8                                            AT SEATTLE
9                                                        )
     STATE OF WASHINGTON, et al.,                        )   No. 2:20-cv-0111-RAJ
10                                                       )
        Plaintiffs,                                      )   STIPULATED MOTION TO
11                                  v.                   )   MODIFY SUMMARY JUDGMENT
                                                         )   BRIEFING SCHEDULE
12   UNITED STATES DEPARTMENT OF                         )
     STATE, et al.,                                      )   NOTE ON MOTION CALENDAR:
13                                                       )   MARCH 10, 2021
        Defendants.                                      )
14                                                       )
                                                         )
15                                                       )
16

17
                                         I.       STIPULATED MOTION
18         Federal Defendants and Plaintiffs respectfully submit this stipulated motion to modify the
19   summary judgment briefing schedule to extend the remaining deadlines by 60 days. The Intervenor
20   Defendants take no position on this motion.
21         On December 11, 2020, the Court issued a text order setting the following briefing schedule
22   for the parties’ cross-motion for summary judgment:
23
           Plaintiffs’ combined cross-dispositive motion and response to Defendants’ 110 MOTION for
24         Summary Judgment shall be filed by 2/20/2021. Defendants’ combined response to Plaintiffs’
           motion and reply in support of their Motion for Summary Judgment shall be filed by
25         3/20/2020. Plaintiffs’ reply in support of their motion shall be filed by 4/12/2021.
           Defendant’s 110 MOTION for Summary Judgment is renoted for 4/16/2021.
26
     ECF No. 114.
27
                                                                              United States Department of Justice
     Stipulated Motion to Modify Briefing Schedule - 1                   Civil Division, Federal Programs Branch
     (No. 2:20-cv-00111-RAJ)                                                     1100 L Street NW, Room 12008
                                                                                          Washington, DC 20530
                                                                                                    202-514-2071
              Case 2:20-cv-00111-RAJ Document 124 Filed 03/10/21 Page 2 of 6




1             The Plaintiffs filed their combined cross-dispositive motion and response on February 19,

2    2021. See ECF No. 122. Currently, Federal Defendants’ combined response and reply is due by

3    March 20, 2021; Plaintiffs’ reply is due by April 12, 2021.

4             Federal Defendants and Plaintiffs agree that good cause exists for a 60-day extension of the

5    remaining summary judgment briefing deadlines due to the transition to a new presidential

6    administration. Specifically, new leadership has assumed responsibility for the Department of

7    Commerce and the Department of State, the two Departments whose regulatory jurisdiction is at

8    issue in this litigation. To afford the new leadership of these Departments an opportunity to become

9    familiar with the issues in this case before further briefing, Federal Defendants and Plaintiffs

10   respectfully request that the Court modify the summary judgment briefing schedule to extend the

11   remaining deadlines by 60 days, as follows:

12       •    Federal Defendants’ combined response to Plaintiffs’ motion and reply in support of their

13            Motion for Summary Judgment shall be filed on or before May 18, 2021.

14       •    Plaintiffs’ reply in support of their motion shall be filed on or before June 11, 2021.

15       •    The parties’ cross-motions for summary judgment are renoted for June 15, 2021.

16

17

18

19

20

21

22

23

24

25

26

27
                                                                                   United States Department of Justice
     Stipulated Motion to Modify Briefing Schedule - 2                        Civil Division, Federal Programs Branch
     (No. 2:20-cv-00111-RAJ)                                                          1100 L Street NW, Room 12008
                                                                                               Washington, DC 20530
                                                                                                         202-514-2071
              Case 2:20-cv-00111-RAJ Document 124 Filed 03/10/21 Page 3 of 6



     Dated: March 10, 2021                               Respectfully submitted,
1
                                                         BRIAN M. BOYNTON
2
                                                         Acting Assistant Attorney General
3
                                                         ANTHONY J. COPPOLINO
4                                                        Deputy Director, Federal Programs Branch

5                                                        /s/ Michael F. Knapp
                                                         Michael F. Knapp
6                                                        Lisa Newman
7                                                        Trial Attorneys
                                                         U.S. Department of Justice
8                                                        Civil Division, Federal Programs Branch
                                                         1100 L Street, NW Room 12008
9                                                        Washington, D.C. 20530
                                                         (202) 514-2071 (telephone)
10                                                       (202) 616-8460 (facsimile)
                                                         michael.f.knapp@usdoj.gov
11
                                                         lisa.n.newman@usdoj.gov
12
                                                         Attorneys for Federal Defendants
13

14                                                       ROBERT W. FERGUSON
                                                         Attorney General of Washington
15

16                                                       /s/ Kristin Beneski
                                                         KRISTIN BENESKI, WSBA #45478
17                                                       BRENDAN SELBY, WSBA #55325
                                                         Assistant Attorneys General
18                                                       JEFFREY RUPERT, WSBA #45037
                                                         Division Chief
19                                                       (206) 464-7744
                                                         kristin.beneski@atg.wa.gov
20
                                                         brendan.selby@atg.wa.gov
21                                                       jeffrey.rupert@atg.wa.gov
                                                         Attorneys for Plaintiff State of Washington
22

23

24

25

26

27
                                                                                        United States Department of Justice
     Stipulated Motion to Modify Briefing Schedule - 3                             Civil Division, Federal Programs Branch
     (No. 2:20-cv-00111-RAJ)                                                               1100 L Street NW, Room 12008
                                                                                                    Washington, DC 20530
                                                                                                              202-514-2071
              Case 2:20-cv-00111-RAJ Document 124 Filed 03/10/21 Page 4 of 6



                                                    II.   ORDER
1
     Pursuant to the above stipulation, it is so ordered.
2

3                                                           ___________________________________
                                                            THE HONORABLE RICHARD A. JONES
4
                                                               UNITED STATES DISTRICT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                             United States Department of Justice
     Stipulated Motion to Modify Briefing Schedule - 4                  Civil Division, Federal Programs Branch
     (No. 2:20-cv-00111-RAJ)                                                    1100 L Street NW, Room 12008
                                                                                         Washington, DC 20530
                                                                                                   202-514-2071
              Case 2:20-cv-00111-RAJ Document 124 Filed 03/10/21 Page 5 of 6




1
                                           CERTIFICATE OF SERVICE
2
              I hereby certify that on March 10, 2021, I electronically filed the foregoing brief using the
3
     Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of record.
4

5    Dated: March 10, 2021                                           /s/ Michael F. Knapp
                                                                     Michael F. Knapp
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                                  United States Department of Justice
     Stipulated Motion to Modify Briefing Schedule - 5                       Civil Division, Federal Programs Branch
     (No. 2:20-cv-00111-RAJ)                                                         1100 L Street NW, Room 12008
                                                                                              Washington, DC 20530
                                                                                                        202-514-2071
     Case 2:20-cv-00111-RAJ Document 124 Filed 03/10/21 Page 6 of 6




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
